Colcock, J,
I cannot think the nonsuit was proper. For in .the'first place, the alienage of William Gordon was not proved by •the best evidence. It may be true that W’illiam Gordon said he vías an alien, and yet, in fact, he may not be an alien, and this was a question proper to submit to the jury. But, in the second place, even if he were an alien, his estate would not be divested until office found. This is the rule in ease of purchase, though not of descent. If an alien purchase, although the king is entitled, yet ¡the estate does not vest title office found; because, until office found, the alien is seised. 1 Com. Dig. 115. As the titles are not stated, I do not know whether this case comes under the act of 1807; but there is enough to convince me that this nonsuit -Plight to be set aside,
Brevard and Nott, Js., concurred.
Bay, J., dissented.